Citation Nr: 0207717	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  01-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 (West 1991 & Supp. 2001).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1941 to July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 decision of Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified via videoconference before the 
undersigned Board Member in March 2002.  A hearing transcript 
is associated with the claims folder.  Thereafter, the 
veteran submitted additional evidence directly to the Board.  
The Board may evaluate that evidence without referral to the 
RO.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (amending 
38 C.F.R. § 20.1304 effective Feb. 22. 2002).  

During the Board hearing, the veteran raised the issue of 
service connection for a back disorder.  This issue have not 
been developed and adjudicated by the RO.  The Board notes 
that the issue is not inextricably intertwined with the issue 
currently on appeal.  Therefore, the matter is referred to 
the RO for the appropriate action.

Also during the hearing, the veteran's representative 
indicated that the veteran had a claim for an increased 
rating for his service-connected residuals of gastrectomy and 
duodenal ulcer with hiatal hernia and gastroesophageal reflux 
disease, which was adjudicated and denied by the RO in March 
2002 while the claims folder was at the Board.  She indicated 
that the veteran would likely pursue an appeal of that 
decision.  Because the current record is negative for 
indication that an appeal has been initiated, the matter is 
not properly before the Board.        


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 
2.  The veteran's sole service-connected disability, 
residuals of gastrectomy and duodenal ulcer with hiatal 
hernia and gastroesophageal reflux disease (GERD), is 
evaluated as 30 percent disabling.  

3.  The evidence of record does not show that the veteran's 
service-connected disability materially contributes to 
impairment to employability.  

4.  An employment handicap does not exist.  


CONCLUSION OF LAW

Eligibility for vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is not established.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 
21.51 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, the 
February 2001 statement of the case provided the veteran and 
his representative with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  With respect to the duty to assist, the record 
includes evidence pertinent to the veteran's employability as 
acquired from the veteran.  The Board observes that the 
nature of this particular claim limits the relevance of 
medical evidence.  In any event, the claims folder contains 
private medical evidence submitted by the veteran and a 
medical examination secured by the RO.  The Board is 
satisfied that the record is sufficient for proper 
adjudication of the veteran's appeal.  Finally, the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal, to include during the March 2002 Board 
hearing.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The RO established service connection for duodenal ulcer in a 
February 1948 rating decision.  At that time, it assigned a 
20 percent disability rating.  Thereafter, the RO increased 
the evaluation to 60 percent in an October 1958 decision in 
relation to gastrectomy undergone by the veteran and 
decreased the rating again to 20 percent in an October 1959 
decision.  Subsequent rating decisions and Board decisions 
dated in September 1975 and December 1980 continued the 20 
percent evaluation.  

The veteran initiated a claim for an increased rating in 
February 1999.  Private medical records obtained by the RO or 
submitted by the veteran offered no evidence relating to the 
service-connected disability, but generally showed treatment 
for nonservice-connected breast cancer and other disorders.  

The report of the April 1999 VA examination describes current 
gastric symptoms including some constipation, burning, and 
indigestion.  The veteran still ate four or five meals a day 
and took medication.  Physical examination was unremarkable.  
Radiographic studies showed evidence of the gastrectomy 
without marginal ulceration or stricture, gastric fold 
thickening consistent with nonspecific gastritis, normal 
emptying of anastomosis, mild reflux, and small hiatal 
hernia.  

In a January 2000 rating decision, the RO increased the 
service-connected disability rating to 30 percent.  The 
rating action showed nonservice-connected disabilities of 
breast cancer and osteoarthritis of the cervical and lumbar 
spines.  The February 2000 award letter advised the veteran 
of his potential eligibility for vocational rehabilitation 
benefits.  VR&C received the veteran's vocational 
rehabilitation claim later in February 2000.  

Personal information provided by the veteran in March 2000 
indicated that he completed the eighth grade and last 
attended school in 1941.  He served as a cook in the Navy 
from 1941 to 1947.  He had been employed as a postal carrier 
from 1952 to 1970 and left because of disability.  He worked 
as a barber from 1980 to 1989 and left due to stomach 
trouble.  The veteran was interested in barbering and 
computer work and was seeking immediate employment in both 
areas.  Additional history provided by the veteran specified 
that the veteran left his postal job due to ulcer and back 
problems.  He was seeking vocational rehabilitation in order 
to secure a better job; he had been unable to make enough 
money to live on since the cancer diagnosis.  He had 
undergone surgery for cancer as well as five operations for 
the ulcer.  When asked to describe the effect of the 
disability personally and vocationally, the veteran stated 
that his stomach hurt and he got tired.  The reverse sides of 
the forms completed by the veteran showed the counselor's 
hand-written notes from an interview with the veteran.

Notes in an April 2000 counseling record reflected the 
veteran's previous employment as a barber and indicated that 
there were no significant service-connected limitations.  A 
comprehensive report apparently completed in April 2000 
indicated that the veteran reported last working in July 1989 
as a barber.  He had no education beyond the eighth grade 
with the exception of barber training.  The veteran worked as 
a cook in service.  After service, he worked as a janitor for 
several years then for the U.S. Postal Service from 1952 to 
1970.  He received a disability retirement due to ulcer and 
back problems.  While he worked for the Postal Service, he 
worked part-time as a barber.  The veteran stated that he was 
not employed from 1970 to 1980.  Thereafter, he continued to 
barber intermittently through 1989, working 20 to 25 hours a 
week.  He had maintained a barber's license and felt he could 
return to work on a part-time basis.  With respect to his 
service-connected stomach disability, the veteran reported no 
ongoing treatment or medications.  His most significant 
physical concerns were related to difficulty sleeping, 
general discomfort, and fatigue.  He had also been treated 
for breast cancer.  When he started having problems with the 
cancer in 1989, the veteran stopped barbering.  The counselor 
discussed the test results from the veteran's vocational 
assessment and noted that there were no clear matches between 
interests, aptitudes, and values.  Although the veteran 
expressed a desire for additional cosmetology training, he 
felt he could work only four to five hours a week.  His 
interest in computer skills was also noted, though he had no 
computer-related work experience or classes.  

The counselor concluded in the April 2000 report that the 
veteran had impairments to employment due to the veteran's 
general health and deficiencies in education and training.  
However, he found that the veteran's service-connected 
disability had never posed a significant barrier to 
employment, noting the veteran's ability to find and retain 
work since service and the veteran's report that he stopped 
working in 1989 due to health problems related to breast 
cancer.  Accordingly, the counselor determined that no 
employment handicap existed and that therefore the veteran 
did not meet eligibility requirements for vocational 
rehabilitation.  VR&C notified the veteran of the eligibility 
determination by letter dated in April 2000.  

Information in the claims folder showed that the veteran 
sought reevaluation of his claim in July 2000.  He provided a 
June 2000 VA medical statement that related that the veteran 
currently worked as a barber.  The secondhand smoke present 
in his work environment exacerbated symptoms related to the 
service-connected hiatal hernia and prevented him from 
working at that location.  It was requested that the veteran 
be afforded vocational rehabilitation benefits so that he 
could obtain suitable employment in a working environment 
that did not compromise his health.  

A supplemental report dated in August 2000 reiterated the 
veteran's work history, noting that the veteran no longer 
wanted to work as a barber, but wanted to learn a new trade, 
specifically computer skills.  It was noted that the 
veteran's medical disability status was unchanged from the 
prior determination date.  The counselor verified through 
several sources that smoking was prohibited in barbershops 
and salons since 1987.  Therefore, he concluded that there 
was no new evidence to show that the veteran's service-
connected disability posed a significant barrier to 
employability as a barber, such that his eligibility status 
remained unchanged.   

The veteran was hospitalized at Tri-City Medical Center in 
October 2001 after presenting to the emergency room with 
blood in the stool and significant history of 
gastrointestinal problems.  The assessment was upper 
gastrointestinal bleed.  Gastric ulcer and intestinal ulcer 
was confirmed endoscopically.   

During the March 2002 Board videoconference hearing, the 
veteran indicated that he had breast cancer and back and leg 
problems in addition to his service-connected ulcer 
disability.  He felt that the service-connected disability 
made it difficult for him to perform work as a barber.  He 
stated that, when cutting hair, he had to use his arms and 
stand on his legs, but his arms got tired and his legs hurt.  
He could not sit down and still cut hair.  The veteran added 
that he still had stomach pain and had to eat four or five 
times day.  He believed the problems he had with his arms and 
legs were related to the ulcer disability and back problems.  
The veteran had recently been hospitalized for gastric 
problems and had regular treatment since then.  Stomach-
related symptoms included pain, swelling, and nausea.      

Analysis

In pertinent part, VA law and regulation provides that a 
veteran is entitled to rehabilitation services under 
38 U.S.C.A. chap. 31 when he has a service-connected 
disability rated as 20 percent or more disabling and is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 
2001); 38 C.F.R. § 21.40 (2001).  

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  Components of employment 
handicap include impairment, service-connected disability, 
nonservice-connected disability, and consistency with 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51(c).  
Impairment is restrictions on employability caused by 
service-connected and nonservice-connected disabilities, 
deficiencies in education and training, negative attitudes 
toward the disabled; and other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1).  The veteran's service-connected disability 
need not be the sole or primary cause of the employment 
handicap, but it must materially contribute to impairment.  
Its effects must be identifiable, measurable, or observable.  
38 C.F.R. § 21.51(c)(2).  A determination as to whether 
service-connected disability materially contributes to 
impairment to employment assesses the affect of the 
disability on the veteran's ability to prepare for, obtain, 
or retain employment.  38 C.F.R. § 21.51(e).   

Therefore, an employment handicap exists when the veteran has 
an impairment of employability, his service-connected 
disability materially contributes to the impairment of 
employability, and he has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1).  
Conversely, an employment handicap does not exist if the 
veteran's employability is not impaired, if the veteran's 
employability is impaired but his service-connected 
disability does not materially contribute to the impairment 
of employability, or the veteran has overcome the effects of 
the impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  

In this case, the Board finds that the veteran is not 
eligible for vocational rehabilitation because an employment 
handicap does not exist.  As noted by the VR&C counselor, the 
veteran has impairment to employment.  Evidence of record 
reflects general health problems, including treatment for 
cancer, and minimal education and training, all of which 
impair the veteran's ability to seek, obtain, and retain 
employment.  38 C.F.R. § 21.51(c)(1) and (e).  

However, the record does not support a finding that the 
service-connected disability materially contributes to the 
impairment.  38 C.F.R. § 21.51(c)(2).  The veteran's regular 
occupation for many years has been barbering.  Symptomatology 
associated with the sole service-connected disability of 
residuals of gastrectomy and duodenal ulcer with hiatal 
hernia and GERD include some indigestion, burning, and 
constipation, as well as stomach pain and nausea.  Review of 
the record fails to reveal any measurable or observable 
effect of these symptoms to warrant a finding that the 
service-connected disability materially contributes to 
impairment of employability. Id.  The Board acknowledges that 
the veteran was hospitalized for treatment of 
gastrointestinal bleed and ulcers in October 2001.  However, 
historically, the veteran's service-connected disability has 
been essentially stable.  The record does not reveal 
frequent, repeated hospitalizations that would cause an 
inability to obtain or retain employment.   

The veteran's statements of record suggest that nonservice-
connected medical problems are principally responsible for 
his inability to work.  Specifically, the VR&C counselor 
report of April 2000 states that the veteran stopped 
barbering when he began having problems with cancer in 1989.  
March 2000 statements from the veteran indicate that he had 
been unable to make enough money to live on since he had 
cancer.  Breast cancer is not a service-connected disability.  
In addition, the veteran's statements suggest that arm 
tiredness and leg pain, numbness, and other problems 
interfere considerably with his ability to stand and cut 
hair, as is required of a barber.  However, his claim that 
the arm and leg problems are associated with the service-
connected disability is not supported by any competent 
medical evidence of record.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993) (where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible).  The Board notes that the veteran has previously 
sought service connection for disorders of the back and neck, 
which the RO has denied.  

In summary, the Board finds that the veteran's service-
connected gastric disability does not materially contribute 
to impairment of employability.  A finding of employment 
handicap is therefore precluded.  38 U.S.C.A. § 3101(1); 
38 C.F.R. 
§ 21.51(c) and (f)(2). The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§ 5107. Accordingly, the Board finds that eligibility for 
vocational rehabilitation benefits under 38 U.S.C.A. ch. 31 
is not established.  The appeal is denied.   


ORDER

Entitlement to vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is denied.  



		
	Wayne M. Braeuer
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

